       Case 7:18-cv-00107-DC-RCG Document 101-6 Filed 12/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

  TIMOTHY W. REPASS and WILLIAM                   §
  SCOTT McCANDLESS, Individually                  §
  and On Behalf of All Others Similarly           §
  Situated,                                       §          Civil Action No.
                                                  §
  Plaintiff,                                      §          MO:18-CV-00107-DC-RCG
                                                  §
  v.                                              §
                                                  §
  TNT CRANE AND RIGGING, INC.                     §
                                                  §
  Defendant.



               ORDER ON PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER
                   AND FOR A REPRESENTATIVE DISCOVERY PLAN


        On this day, the Court considered the Plaintiffs’ Motion for Protective Order and for

Representative Discovery Plan (the “Plaintiffs’ Motion”). This case is before the undersigned

through an Order pursuant to 28 U.S.C. § 636 and Appendix C of the Local Court Rules for the

Assignment of Duties to United States Magistrate Judges. After due consideration of the pleadings

and evidence on file, the Court, finding good cause, hereby GRANTS Plaintiffs’ Motion in its

entirety.

        It is therefore ORDERED that Defendant’s outstanding written discovery propounded on

all Plaintiffs in this case is hereby quashed.

        The Court further ORDERS that, going forward, the Parties shall adhere to the following

representative discovery plan:

        Defendant is expressly limited to using the written discovery responses of six of the 33 opt-

in Plaintiffs (which represents approximately 18.18% of the total number of opt-in Plaintiffs),

selected at random or chosen half by Plaintiff and half by Defendant. The Parties shall identify
     Case 7:18-cv-00107-DC-RCG Document 101-6 Filed 12/04/20 Page 2 of 2



those six opt-in Plaintiffs within seven (7) days of the date of this Order. Going forward,

Defendant shall be specifically limited to using—either in motion practice or at trial—only the

written discovery responses of these six opt-in Plaintiffs among the responses that Plaintiffs have

already served.

       It is further ORDERED that Defendant may depose the six opt-in Plaintiffs identified

pursuant to the preceding paragraph, but it is expressly prohibited from deposing additional

Plaintiffs without leave of Court and upon good cause shown.

       It is further ORDERED that depositions of opt-in Plaintiffs shall last no longer than two

hours, except for good cause shown as to a specific deposition.

       It is so ordered.

       Signed this ____ day of ___________________, 2020.




                                             _________________________________
                                             RONALD C. GRIFFIN
                                             UNITED STATES MAGISTRATE JUDGE
